F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 29 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    LORETTA L. LUCERO,

                Plaintiff - Appellant,

    v.                                                   No. 02-2092
                                                D.C. No. CIV-00-562 DJS/RLP
    GREG GREENLEE and                                 (D. New Mexico)
    JAY LONGLEY, personally and
    in their official capacities,

                Defendants - Appellees.


                             ORDER AND JUDGMENT           *




Before KELLY , McKAY , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Loretta L. Lucero filed this civil rights action under 42 U.S.C.

§ 1983, alleging that law enforcement officers Greg Greenlee and Jay Longley

violated her constitutional rights by submitting materially false affidavits to

support warrants to search her home, arresting her, and filing criminal charges

against her without probable cause. She also asserted several state common-law

claims. The parties consented to have a magistrate judge conduct proceedings in

the case, including entry of final judgment.         See 28 U.S.C. § 636(c). The

magistrate judge entered summary judgment in favor of defendants on

Ms. Lucero’s federal claims, based on principles of qualified immunity, and

dismissed her state claims. Ms. Lucero appeals the summary judgment ruling.

       The parties are familiar with the underlying facts. Therefore, we do not

repeat them here. This court “reviews issues surrounding the grant of summary

judgment based on qualified immunity de novo, considering all evidence in the

light most favorable to the nonmoving parties under Rule 56(c), Federal Rules of

Civil Procedure.”   Olsen v. Layton Hills Mall,        312 F.3d 1304, 1311 (10th Cir.

2002). “Summary judgment is ultimately appropriate when there is no genuine

issue as to any material fact and . . . the moving party is entitled to judgment as

a matter of law.”   Id. (quotation omitted).

       We have reviewed the record on appeal, as well as the briefs submitted by

the parties. Applying the standards set out above, we conclude that Ms. Lucero


                                               -2-
has not raised a genuine issue of material fact relating to defendants’ entitlement

to qualified immunity. We AFFIRM the judgment for substantially the same

reasons stated in the magistrate judge’s March 1, 2002 Memorandum Opinion

and Order.


                                                    Entered for the Court



                                                    Paul J. Kelly, Jr.
                                                    Circuit Judge




                                         -3-